           Case 15-11198-CSS       Doc 465   Filed 05/21/19   Page 1 of 31



                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

In re:                                  )     Chapter 7
                                        )
PENNYSAVER USA PUBLISHING,              )     Case No.: 15-11198 (CSS)
LLC, et al.,                            )     (Jointly Administered)
                                        )
             Debtors.                   )
___________________________________ )
DON A BESKRONE, Chapter 7 Trustee )
PennySaver USA Publishing, LLC, et al., )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )     Adv. Proc. No.: 17-50530 (CSS)
                                        )
OPENGATE CAPITAL GROUP, LLC, )
OPENGATE CAPITAL                        )
MANAGEMENT, LLC, PENNYSAVER )
INVESTORS, LLC, ANDREW NIKOU, )
JAY YOOK, DANIEL ABRAMS, ALAN )
S. CHAFFIN, VIJAY K. MONY, and          )
VIRGINIA ANNE THORNTON,                 )
                                        )
             Defendants.                )
____________________________________)

                                     OPINION1

CROSS & SIMON, LLC                            DRINKER BIDDLE & REATH LLP
Christopher P. Simon                          Steven K. Kortanek
Kevin S. Mann                                 Patrick A. Jackson
David G. Holmes                               222 Delaware Avenue, Suite 1410
1105 North Market Street                      Wilmington, DE 19801-1621
P.O. Box 1380
Wilmington, DE 19899                                -and-

Counsel for OpenGate Capital                  Robert K. Malone
Management, LLC, OpenGate Capital             Frank F. Velocci
Group, LLC PennySaver Investors,              Kevin H. DeMaio
LLC,                                          Andrew Nikou and Jay Yook
                                              600 Campus Drive
                   Case 15-11198-CSS         Doc 465       Filed 05/21/19   Page 2 of 31



                                                            Florham Park, NJ 07932-1047

                                                            Special Litigation Counsel to
                                                            Don A. Beskrone, Trustee
Dated: May 21, 2019

Sontchi, C.J.________________


                                            INTRODUCTION

          Before the Court is the Motion to Dismiss Pursuant to FRCP 12(b)(6)2 filed by

OpenGate Capital Group, LLC, OpenGate Capital Management, LLC and PennySaver

Investors, LLC’s (collectively, “OpenGate”), which seeks to dismiss the Complaint3 filed

by Don A. Beskrone, Chapter 7 Trustee for the estates of PennySaver USA Publishing,

LLC, et al. The Motion was joined by defendants Andrew Nikou and Jay Yook.4 The

Complaint contains eighteen (18) counts against the OpenGate Defendants (as defined

below) as well as the Employee Defendants (as defined below).

          The Employee Defendants filed their own motion to dismiss the Complaint,5

which the Court granted, in part, and denied, in part, on July 11, 2018.6 As the Complaint



1This Opinion constitutes the Court’s findings of fact and conclusions of law pursuant to Federal Rule of
Bankruptcy Procedure 7052.
2   Adv. D.I. 12 (the “Motion to Dismiss”) and 13 (brief in support).
3   Adv. D.I. 1 (the “Complaint”).
4 See Adv. D.I. 17. Mr. Nikou is the founder, managing partner, and CEO of OpenGate, who at all times
relevant to the Complaint had operational control over OpenGate and its affiliated and portfolio entities,
including the Debtors. (Id. ¶ 29.) At all times relevant to the Complaint, Mr. Yook was a senior executive
and “Partner” of OpenGate, and Nikou’s “right hand man,” responsible for transaction execution and
portfolio management, which included, from time to time, control and direction of the Debtors’ senior
management. See Compl. at ¶ 32.
5   Adv. D.I. 9.
6 Beskrone v. OpenGate Capital Group (In re PennySaver USA Publ’g), LLC, 587 B.R. 445 (Bankr. D. Del. 2018)
(referred to herein as “PennySaver Opinion”).

                                                       2
              Case 15-11198-CSS          Doc 465       Filed 05/21/19     Page 3 of 31




is identical as to the OpenGate Defendants and the Employee Defendants, the Court

hereby adopts holdings in the PennySaver Opinion in toto. However, the PennySaver

Opinion only guides the Court’s analysis (below) on Counts I-IX and XIII, as the Court’s

Opinion does not speak directly to those Counts.

       As against the OpenGate Defendants, the Complaint includes the following

counts:
          Count                                  Claim7
             I     Fraudulent transfer allegedly made to OpenGate
             II    Fraudulent transfers allegedly made to OpenGate
            III    Fraudulent transfers allegedly made to OpenGate
            IV     Fraudulent transfers allegedly made to OpenGate
            V      Fraudulent transfers allegedly made to OpenGate
            VI     Fraudulent transfers allegedly made to OpenGate
           VII     Fraudulent transfers allegedly made to OpenGate
           VIII    Fraudulent transfers allegedly made to Opengate
            IX     Fraudulent transfers allegedly made to OpenGate
           XIII    Preferential transfers allegedly made to OpenGate
            XV     Breach of fiduciary duty claim against all Defendants
           XVI     Breach of fiduciary duty claim against all Defendants
           XVII    Accounting claim against all Defendants
          XVIII    Disallowance of claims against all Defendants

       The Court will grant the Motion to Dismiss for the reasons set forth herein.

                                         JURISDICTION

       The United States Bankruptcy Court for the District of Delaware (the “Court”) has

subject matter jurisdiction over this adversary proceeding pursuant to 28 U.S.C. § 1334(b).

This adversary proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B),




7Claims X, XI, XII and XIV were filed against the OpenGate Employees and not the OpenGate Defendants.
These claims were ruled upon in toto in the Pennysaver Opinion. PennySaver Opinion, 587 B.R. at 455-462.

                                                   3
                  Case 15-11198-CSS           Doc 465   Filed 05/21/19   Page 4 of 31




(F), and (H). The Court has the judicial authority to enter final judgements and orders in

this adversary proceeding.

           Venue is proper in the Bankruptcy Court pursuant to 28 U.S.C. § 1409(a) because

this is a proceeding relating to and arising under Title 11 of the United States Code, 11

U.S.C. §§ 101-1532 and the above-captioned chapter 7 case. This action is brought as an

adversary proceeding pursuant to Federal Rule of Bankruptcy Procedure 7001.

                                         STATEMENT OF FACTS

             I.       Procedural Background

           On May 9, 2015 (the “Petition Date”), Pennysaver USA Publishing, LLC filed a

voluntary petition for relief under Chapter 7 of the U.S. Bankruptcy Code.8 The Court

subsequently entered an order providing for the joint administration of the Debtors’ cases

consolidating PennySaver USA, LLC, PennySaver USA Publishing, LLC, PennySaver

USA Printing, LLC, Orbiter Properties, LLC, and Monthly Mailer, LLC (collectively the

“Debtors”) for procedural purposes.9 The Office of the United States Trustee appointed

Don A. Beskrone as the interim Chapter 7 Trustee of the Debtors’ cases.10 Mr. Beskrone

now serves as the trustee (the “Trustee”) in these cases pursuant to 11 U.S.C. § 702(d).

           As mentioned above, on November 13, 2017, Defendants Daniel Abrams, Alana S.

Chaffin, Vijay K. Mony, and Virginia Anne Thornton (the “Employee Defendants”) filed

a Motion to Dismiss Plaintiff’s Complaint. Defendants OpenGate Capital Group, LLC



8    Compl. at ¶ 1.
9    Del. Bankr. No. 15-11196 D.I. 52, 2-4.
10   Compl. at ¶ 1.

                                                    4
                  Case 15-11198-CSS       Doc 465   Filed 05/21/19   Page 5 of 31




(“Capital”), OpenGate Capital Management, LLC (“Management”), and Pennysaver

Investors, LLC (“Investors,” and collectively with Management and Capital,

“OpenGate”) also moved to dismiss and joined the Employee Defendants.11 Andrew

Nikou and Jay Yook (collectively with OpenGate, the “OpenGate Defendants”) then

joined OpenGate’s Motion to Dismiss.12 As mentioned above, the Employee Defendant’s

motion to dismiss was granted, in part, and denied, in part, on July 11, 2018;13 however,

the Court did not rule upon the OpenGate Defendants’ Motion to Dismiss at that time.

This is the Court’s ruling on OpenGate Defendants’ Motion to Dismiss.

            II.      Factual Background

          Collectively, the Debtors formed the substance of Pennysaver, a business founded

in 1962 that published a “shopper”—i.e., a weekly California newspaper that provided

advertising space for local business, as well as classified ads. The Debtors filed for

chapter 7 bankruptcy relief in this Court on the Petition Date.

          The Debtors are Delaware limited liability companies. The other three non-Debtor

Delaware LLCs at issue are Investors, Capital, and Management.              Throughout the

Complaint, the Trustee uses the term “OpenGate” to refer to a single entity and fails to

distinguish between Capital, Management, and Investors.

          OpenGate is a private equity firm that acquired Pennysaver in September 2013

from then-owner Harte-Hankes, Inc., in a leveraged buy-out that included $4 million in


11   Adv. D.I. 13.
12   Adv. D.I. 17.
13   PennySaver Opinion, 587 B.R. 445.

                                                5
                 Case 15-11198-CSS       Doc 465      Filed 05/21/19     Page 6 of 31




equity and $20.5 million of new secured debt from Capital One Business Credit Corp.

(“COBC”).14

          The Trustee alleges the following relationship between the LLCs at issue.

Management and Capital directly managed Investors. Capital owned 98% of Investors’

equity. Investors owned, directly or indirectly, the Debtors. Specifically, Investors was

the sole member and manager of Debtor PennySaver USA, LLC. Management, Capital,

and Investors are indistinct as a matter of day-to-day control. The OpenGate group

acquired the Debtors on September 27, 2013.

          III.    Factual Allegations in the Complaint15

          The Trustee has filed claims against managers, members and employees of the

Debtors, on behalf of the Debtors. The Debtors are separate Delaware limited liability

companies, governed by operating agreements. The Debtors’ rights and claims, if any,

against managers and members are inherently contractual. The Trustee alleges that all of

the OpenGate entities or individual defendants are jointly responsible for the alleged

mismanagement of the Debtors, which, the Trustee alleges, resulted in harm to the

Debtors’ creditors.

          As the OpenGate entities are limited liability companies, direct claims of the

Debtors against their managers and members must start and end with each Debtor’s

limited liability company operating agreement. The Trustee is in possession of all the


14   Compl. at ¶¶ 5, 11 and 38.
15 The Court summarizes the more salient allegations in the 54-page Complaint. The history and factual
allegations in the Complaint are assumed herein to be true for the exclusive purpose of ruling upon the
Motion to Dismiss. Spruill v. Gillis, 372 F.3d 218, 223 (3d Cir. 2004).

                                                  6
                    Case 15-11198-CSS            Doc 465        Filed 05/21/19   Page 7 of 31




Debtors’ corporate records, and has even conducted a Rule 2004 examination of

OpenGate. The Trustee’s legal theory is that “OpenGate” and others are liable to all of

the Debtors.16

           To acquire financing for its leveraged acquisition of Pennysaver, OpenGate

presented putative lenders with rosy financial projections for Pennysaver that were

premised upon a labor cost savings plan that it never attempted to implement (and likely,

never intended to), and that were consistently more bullish about Pennysaver’s future

revenues than OpenGate’s own internal projections (e.g., by showing the banks EBITDA

27-54% higher than the internal projections).17 Whether measured by going-concern

value or liquidation value, the Debtors were never worth more than the amount of the

COBC debt—they were insolvent from day one, and OpenGate was fully aware of that

fact.18

           On or shortly after the Closing Date for the Pennysaver acquisition, OpenGate

caused the Debtors to make $2 million in “[d]istributions to Member” to OpenGate (the

“Dividend”). In addition, OpenGate caused the Debtors to pay $868,000 of closing

expenses in connection with the acquisition (the “Closing Expenses”). The Debtors’

payment of the Dividend and the Closing Expenses, according to the Trustee, was




16   See, e.g., Compl. at ¶¶ 14, 15, 17, 19, 22, 23, 26-28, 57, 58, 60, 61-63.
17   Compl. at ¶¶ 42-52.
18   Id. at ¶ 56.

                                                            7
                Case 15-11198-CSS    Doc 465    Filed 05/21/19   Page 8 of 31




gratuitous—the Debtors received no value or other consideration in exchange for these

payments.19

          In April 2014, OpenGate caused the Debtors to distribute approximately $1.8

million to OpenGate for alleged tax obligations (the “Tax Payment”). The Trustee alleges

that the Debtors received no value or other consideration in exchange for the Tax

Payment.20

          Shortly after the Closing Date, OpenGate caused one or more of the Debtors to

enter into a management agreement with OpenGate whereby OpenGate was to provide

certain “management” services to the Debtors, in exchange for a monthly “fee” of

$83,333.33 (the “Management Fees”). The Trustee alleged that OpenGate caused the

Debtors to pay Management Fees from October 2013 through December 2014, but it did

not provide any management services—rather, it used the management agreement as a

means to siphon cash out of Pennysaver.21

          The Trustee continues that on January 9, 2014, Defendant Yook advised the

Debtors’ then-CEO, Liz Gaier, that Fusion Paperboard, one of OpenGate’s other portfolio

companies, was having liquidity problems and that the Debtors would need to provide

it with a 30-day loan for $500,000. Realizing that a loan to an OpenGate affiliate would

violate the Debtors’ debt covenants with COBC, however, OpenGate ginned up an

“Agreement” to be executed by the Debtors and Fusion Paperboard, which purported to


19   Compl. at ¶¶ 58-59.
20   Compl. at ¶ 60.
21   Compl. at ¶¶ 61-63.

                                            8
                Case 15-11198-CSS   Doc 465    Filed 05/21/19   Page 9 of 31




allow the Debtors to sell scrap newsprint to Fusion Paperboard at 5% over “prevailing

rates,” in return for paying Fusion Paperboard a $500,000 “advance fee.” The Trustee

asserts that this agreement made no economic sense for the Debtors because it would take

them approximately 15 years to break even, and no rational economic actor—particularly

one facing the Debtors’ cash constraints—would have paid an “advance fee” of $500,000

to secure the modest economic benefits provided by the agreement. Against the advice

of counsel (who warned that the agreement could be viewed as a disguised loan violated

the Debtors’ debt covenants with COBC), Yook pressed forward, advising in an email

that “[u]ltimately, what I care about is everyone cooperating and working on behalf of

PennySaver’s owners – i.e., OpenGate.” The Debtors and Fusion Paperboard executed

their purported agreement on January 14, 2014, and the Debtors wired Fusion

Paperboard $500,000 that same day (the “Fusion Loan”).22

          Commencing in March 2014, and over the vehement (and repeated) objections

from the Debtors’ senior management, OpenGate caused the Debtors to put the four

OpenGate Employees on their payroll. The OpenGate Employees were paid generous

salaries and bonuses despite not working or performing any material amount of services

for, or otherwise providing any material value to, the Debtors. And starting in 2015,

while the Debtors were in the midst of a liquidity crisis and their management was

instituting numerous cost-cutting measures, OpenGate directed the Debtors to give each

of the OpenGate Employees a raise. In email exchange included in the Complaint, Ms.



22   Compl. at ¶¶ 70-76.

                                           9
               Case 15-11198-CSS   Doc 465       Filed 05/21/19   Page 10 of 31




Gaier, expressed concern to Yook about cash to keep the company going, and

disappointment that she had just eliminated $377,000 of her own managers’ bonuses to

save costs only to have Pennysaver turn around and pay bonuses to the OpenGate

Employees. Yook told her to stay in her lane: “[Y]ou need to delineate OG personnel

from PS personnel, regardless of how the bonuses for the OG employees are being

paid.”23

          In July 2014, Fusion Paperboard went under while still owing the Debtors

$300,000, thus exposing OpenGate to charges that it had improperly caused the Debtors

to advance money to Fusion Paperboard. To deal with that risk, OpenGate promulgated

a new version of history, where money had never been loaned or paid as an advance fee

to Fusion Paperboard, but instead the $500,000 was retroactively characterized on the

Debtors’ books as a payment for a “sublease” from Pennysaver USA, LLC and

Management, whereby Pennysaver would lease “two office rooms” in OpenGate’s

headquarters’ suites. At some time in July or August 2014, the Fusion Paperboard

“Agreement” morphed into a 55-month, $9,080/month “sublease” dated “as of” January

1, 2014, with a 24-month security deposit and 31 months of prepaid rent, for a grand total

of $500,000.05. On August 12, 2014, Defendant Thornton gave detailed instructions to the

Debtors’ VP of finance to enter back-dated entries into the Debtors’ ledgers to reflect the

above payments, and then further instructed him to back-date additional entries for July




23   Compl. at ¶¶ 64-69.

                                            10
                Case 15-11198-CSS     Doc 465      Filed 05/21/19   Page 11 of 31




to reflect an “amended sublease,” which showed total payments of $295,000 (since Fusion

Paperboard appears to have paid the Debtors approximately $205,000).

          These instructions were in an email that is included in the Complaint (with the

subject line: “RE: Fusion deposit,” in case there were any doubt what it was really

about).24

          Commencing in October 2014, OpenGate required the Debtors to start paying

OpenGate $7,500 per month for IT consulting services by Matthew Ji (the “IT Payments”),

an OpenGate employee who performed few or no IT services for the Debtors, but did

perform them for OpenGate.25

          By the end of 2014, the Debtors were running short of cash because of the millions

the Defendants had taken out of the company. OpenGate knew this, and was repeatedly

warned about the consequences by the Debtors’ operating management, but it kept

withdrawing cash as long as there was cash to withdraw. Finally, in May 2015, with the

Debtors’ cash all but gone, OpenGate closed down the Debtors’ operations without any

advance notice, leaving employees and creditors holding the bag.26

                                         ANALYSIS

          As summarized above, the Trustee filed an 18-count Complaint against the

Defendants, including 14-counts against the OpenGate Defendants, which the OpenGate

Defendants have moved to dismiss.


24   Compl. at ¶¶ 77-82.
25   Compl. at ¶¶ 83-84.
26   Compl. at ¶¶ 24 -25.

                                              11
                 Case 15-11198-CSS         Doc 465        Filed 05/21/19     Page 12 of 31



            I.    Counts I-IX for Fraudulent Transfers

           Counts I though IX of the Complaint assert the following claims (i) fraudulent

transfers claims against OpenGate under theories of “actual” and “constructive” fraud

for payment of the Dividend, Closing Expenses and IT Payment; (ii) fraudulent transfer

claims against OpenGate under the theories of “actual” and “constructive” fraud for

distribution of the Tax Payment; and (iii) fraudulent transfer claims against OpenGate

under the theories of “actual” and “constructive” fraud for distribution of the

Management Fees. The Trustee casts a wide net in making these claims arguing that they

are fraudulent transfer claims under § 548, including actual fraudulent transfers,

constructive fraudulent transfers as well as Delaware and California state law claims

against the Defendants.            California and Delaware have both adopted the UFTA,

rendering the elements for the State and Federal law claims essentially the same, with the

main difference that under the state law claims the lookback period extends to four

years.27 For all other purposes, the state and federal law claims are identical.28 The

OpenGate Defendants dispute that the Trustee has adequately pleaded all elements of 11

U.S.C. §§ 548(a)(1)(A), § 548(a)(1)(B), Delaware Code Section § 1304(a)(2)(a), and Cal.

Civil Code § 3439.04(a)(2)(A).




27 In re FAH Liquidating Corp., 572 B.R. 117, 129 (Bankr. D. Del. 2017) (“Both California and Delaware have
adopted the UFTA. The elements to state a claim for constructive fraud under the UFTA mirror the
elements required to state a claim for constructive fraud under § 548(a)(1)(A), except that both California’s
and Delaware’s UFTA extends the lookback period such that a cause of action must be brought within four
years after the transfer was made.”).
28   Id.

                                                     12
              Case 15-11198-CSS              Doc 465        Filed 05/21/19      Page 13 of 31




        The Defendants argue that both actual and constructive fraudulent transfer claims

are subject to Fed. R. Civ. Pro. 9(b)’s particularity requirements and that the facts alleged

do not sufficiently support a plausible inference that the Debtors received less than

reasonably equivalent value in exchange for the allegedly fraudulent transfers.

Furthermore, the Defendants argue that the Trustee must defeat a presumption of

reasonable equivalent value when it comes to the payment of salaries, that the Trustee

has no standing to sue under 544(b), and that the Trustee has failed to meet the pleading

standard required by Twombly and Iqbal because the Trustee has failed to identify which

of the Debtors was the entity to actually transfer funds to the Defendants and also fail the

specificity requirement of which of the OpenGate received each transfer. The Court first

examines which pleading standard is appropriate here, and then the elements that

constitute constructive and actual fraudulent transfers as necessary.

             1. Constructive Fraudulent Transfers

                 a.       Legal Standard for Pleading Constructive Fraud

        This Court evaluates claims of constructive fraud under the notice pleading

standard of Fed. R. Civ. Pro. 8(a)(2).29 At the motion to dismiss stage, to plead adequately

a constructive fraud claim “all that is needed … is an allegation that there was a transfer

for less than reasonably equivalent value at a time when the Debtors were insolvent.”30


29 In re Pillowtex Corp., 427 B.R. 301, 310 (Bankr. D. Del. 2010) (“…courts in this district have held that claims
of constructive fraud (i.e., fraudulent transfers) are evaluated using Fed. R. Civ. Pro. 8(a)(2)”); In re Mervyn’s
Holdings, LLC, 426 B.R. 488, 495 (Bankr. D. Del. 2010) (“Furthermore, this Court takes the view that claims
of constructive fraud, i.e. fraudulent transfers, are evaluated using Rule 8(a)(2).”).
30In re AgFeed USA, LLC, 546 B.R. 318, 336 (Bankr. D. Del. 2016) (“A claim of constructive fraud, however,
need not allege the common variety of deceit, misrepresentation, or fraud in the inducement . . . because

                                                       13
              Case 15-11198-CSS            Doc 465         Filed 05/21/19     Page 14 of 31




The Trustee must do more than merely recite statutory elements, but needs only to state

facts with sufficient particularity to provide the defendant with fair notice of the charges

against him.31 Thus, complaints that identify the dates, amounts, source, and transferee

of each of the alleged transfers successfully support claims of constructive fraudulent

transfer under Fed. R. Civ. Pro. 8(a)(2)’s pleading standard.32

        Section 548(a)(1)(B) governs claims for constructively fraudulent transfers. It

requires the Trustee to allege that:
                 (i)    the transfers were made within two years of the
                 petition date;
                 (ii)   the debtor received less than reasonably equivalent
                 value in exchange of the transfers; and
                 (iii) the debtor either (a) was insolvent on the date that the
                 transfers were made or became insolvent as a result of the
                 transfers; or (b) was or was about to engage in a business or
                 transaction for which any remaining property remaining with
                 the debtor was an unreasonably small capital; or (c) intended
                 or believed that the debtor would incur debts beyond the
                 debtor’s ability to pay; or (d) the debtor made the transfer or
                 incurred the obligation to or for the benefit of an insider,



the transaction is presumptively fraudulent and all that need be alleged is that the conveyance was made
without fair consideration while the debtor was functionally insolvent.”); Mervyn 426 B.R. at 495 (“A
fraudulent transfer complaint ‘need only set forth facts with sufficient particularity to apprise the defendant
fairly of the charges made against him.”).
31 Mervyn, 426 B.R. at 495; AgFeed, 546 B.R. at 336 (noting that when pleading a constructive fraud claim,
“the Trustee must do more than simply allege the statutory elements of a constructive fraud action.”).
32 AgFeed, 546 B.R. at 337 (Bankr. D. Del. 2016) (“Here, the complaint identifies the date, amounts, source
and transferee of each of the transfers…At this stage of the proceedings, the Court concludes that the facts
alleged by the Trustee are sufficient to support a claim for constructive fraud under section 548(a)(1)(B));
In re DVI, No. 03-12656, WL 4239120 at 9 (Bankr. D. Del. 2008) (finding the complaint sufficient because the
Trustee identified the transfer by date and face amount and alleged that it was for no consideration, and
thus less than reasonably equivalent value); Mervyn, 426 B.R. at 495 (finding constructive fraud claim
adequately pleaded where the Debtor specified facts identifying the property and dates involved in the
transaction, the value of the transfers made, the amount of money transferred, the source of the funds, and
the transferee).

                                                      14
                Case 15-11198-CSS             Doc 465        Filed 05/21/19   Page 15 of 31



                   under an employment contract and not in the ordinary course
                   of business.33

           Reasonably equivalent value and insolvency are generally factual determinations

that should be reserved for discovery.34 So long as “the Trustee has identified the transfer

by date and face amount and has alleged that it was for no consideration,” the actual

amount need not be scrutinized.35 Courts liberally review constructive fraud claims

brought by a trustee, given his position as a third party outsider to the debtor’s

transactions.36

           The same analysis applies to the Trustee’s Delaware and California law

constructive fraudulent transfer claims. Section 544(b) “permits the trustee to step into

the shoes of an existing unsecured creditor who could have avoided an action under state

law.”37 At the pleading stage, the Trustee does not need to allege the existence of or name

an unsecured creditor, and may claim avoidance of any transfers incurred by the debtor

under “applicable law.”38



33   11 U.S.C. § 548(a)(1)(B).
34 In re Green Field Energy Servs., Inc., No. 13-12783, 2015 WL 5146161, at 8 (Bankr. D. Del. 2015) (“Given the
wide number of variables to consider, and the less stringent pleading requirements of Rule 8(a)(2) to
constructive fraud claims, “[t]he issue of ‘reasonably equivalent value’ requires a factual determination that
cannot be made on a motion to dismiss.”); In re Charys Holding Co., Inc., 443 B.R. 628, 638 (Bankr. D. Del.
2010) (“reasonably equivalent value is a fact-intensive determination that typically requires testing through
the discovery process.”); In re DBSI, Inc., 445 B.R. 344, 349 (Bankr. D. Del. 2011) (“insolvency is generally a
factual determination not appropriate for a motion to dismiss.”).
35   In re FAH Liquidating Corp., 572 B.R. 117, 127 (Bankr. D. Del. 2017).
36   Id.
37   In re DBSI, Inc., 477 B.R. 504, 512–13 (Bankr. D. Del. 2012).
38 In re APF CO., 274 B.R. 634, 639 (Bankr. D. Del. 2001) (“When analyzing the sufficiency of a complaint
for purposes of Rule 12(b)(6), courts do not generally require a trustee to plead the existence of an
unsecured creditor by name, although the trustee must ultimately prove such a creditor exists.”); 11 U.S.C.
§ 544(b)(1).

                                                        15
                Case 15-11198-CSS            Doc 465       Filed 05/21/19      Page 16 of 31




          Section 1304(a)(2) of the Delaware Code and Section 3439.04(a) of the California

Civil Code are the applicable law, and they govern fraudulent transfers as to present and

future creditors. The elements to state a claim for fraudulent transfers under both of these

laws are identical and mirror the elements required to state a claim for constructive fraud

under Section 548(a)(1)(B).39 They require that a debtor made a transfer (1) without

receiving reasonably equivalent value in exchange; and (2) engaged or was about to

engage in a business or a transaction for which its remaining assets were unreasonably

small.40      The same pleading standards used to evaluate § 548(a)(1)(B) applies to

evaluating the Delaware and California law equivalents. As this Court has noted, “The

elements for avoidance of a fraudulent conveyance under Delaware law are essentially

identical to those of section 548(a)(1)(B),” and this Court has grouped the analysis given

the language of both statutes.41

                     i.    Pleading Requirements of Specificity as to Transferee

          OpenGate asserts that “liability is personal” and each specific entity is entitled to

know what he or she did that is asserted to be wrongful. Indeed, fraud must be plead

with particularity. In Bank of America, N.A. v. Knight, the court explained:




39 DEL. CODE ANN. tit. 6, § 1304 (West) only differs in one word from CAL. CIV. CODE § 3439.04 (West) using
the word “fraudulent” instead of the word “voidable” in the sentence “[a] transfer made or obligation
incurred by a debtor voidable as to a creditor…” the remainder of the statutes are identical.
40   DEL. CODE ANN. tit. 6, § 1304 (West).
41 In re Opus E., LLC, 528 B.R. 30, 82 (Bankr. D. Del. 2015); In re Nat’l Serv. Indus., Inc., No. 12-12057, 2015
WL 3827003, at 5 (Bankr. D. Del. 2015) (considering both Delaware state law and Bankruptcy Code
constructively fraudulent transfers together); In re American Business Financial Services, Inc., 471 B.R. 354
(Bankr. D. Del. 2012).

                                                      16
                 Case 15-11198-CSS              Doc 465         Filed 05/21/19       Page 17 of 31



                    Despite its unwieldy length, however, the complaint falls
                    woefully short of complying with the mandates of Rule 9(b).
                    It lumps all of the defendants together, never describing
                    which defendant is responsible for what conduct or when
                    each defendant participated in that unspecified conduct.42

In other words, “[l]iability is personal. An allegation that someone looted a corporation

does not propound a plausible contention that a particular person did anything wrong.

The Rules of Civil Procedure set up a system of notice pleading. Each defendant is

entitled to know what he or she did that is asserted to be wrongful. A complaint based

on a theory of collective responsibility must be dismissed.”43 Thus, to satisfy Twombly

and Iqbal, the Trustee would have to provide specific facts as to which OpenGate

Defendant received which transfer.44 Here, the Trustee did not make specific allegations

within the complaint regarding which OpenGate entity received the transfers, except in

once instance.

           In regard to the Trustee’s claims regarding the transfer of the “Distribution:”

                    On or shortly after the Closing Date (and, in any event, prior
                    to the end of 2013), OpenGate caused the Debtors to pay and
                    transfer to OpenGate – specifically, and apparently, to Capital
                    - $2,000,000.45

However, the Trustee made no specific allegations regarding which OpenGate Defendant

received the “Closing Expenses,” the “IT Payment,” the “Tax Payment,” and the



42   Bank of Am., N.A. v. Knight, 875 F. Supp. 2d 837, 851 (N.D. Ill. 2012), aff’d, 725 F.3d 815, 818 (7th Cir. 2013).
43  Bank of Am., N.A. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013). Chamberlain Grp., Inc. v. Techtronic Indus. N.
Am., Inc., No. 16 CV 06113, 2017 WL 4269005, at *3 (N.D. Ill. Sept. 26, 2017) (“The core of such a requirement
is that each defendant is put on notice as to the scope of the claims against it.” (citation omitted)).
44   See, e.g., Stanziale v. Heico Holdings, Inc. (In re Conex Holdings), LLC, 514 B.R. 405, 414 (Bankr. D. Del. 2014).
45   Compl. at ¶ 58.

                                                           17
                 Case 15-11198-CSS              Doc 465          Filed 05/21/19   Page 18 of 31




“Management Fees.” Thus, the Complaint must be dismissed, without prejudice, as to

these items.

                    b.    Less than Reasonably Equivalent Value in Exchange for the
                    Transfers

           The Trustee, consistent with case law, has identified the date, amounts, and

transferee of each transfer. However, it is not clear which of the “Debtors” made the

transfer, though it is clear that “the Debtors” made each of the allegedly fraudulent

transfers.

           The Defendants argue that unless the source is made clear, the constructive

fraudulent transfer claim is invalid. But by naming each transferee and the exact amount

they received per transfer, the Trustee has given each Defendant fair notice. And he has

explicitly alleged that the Debtors received less than reasonably equivalent value in

exchange for the assets transferred to each Defendant.46 Defendants argue that the

Trustee must overcome is the presumption that “salary payments” (or in this case

management fees) are “reasonably equivalent value.”47 The Defendants cite to three

cases to support this claim, but not one of these cases applies the necessary pleading

standard for a motion to dismiss. This distinction is essential because disputes over

reasonably equivalent value are not appropriate for determination on a motion to

dismiss.48 Rather, they are issues to be addressed in the discovery process.



46   Id. at ¶¶ 88, 96, 104, 112, 120, 125, 135, 140, 145.
47   Adv. D.I. 10 p. 19-20.
48 FAH, 572 B.R. at 127; In re Qimonda Richmond, LLC, 467 B.R. 318, 327 (Bankr. D. Del. 2012) (“The Court
finds that the issue of ‘reasonably equivalent value’ requires a factual determination that cannot be made

                                                            18
                 Case 15-11198-CSS             Doc 465        Filed 05/21/19      Page 19 of 31




           The Defendants also argue that the Court should reject the conclusory allegations

that the Debtors received nothing in return for the Defendants’ salary payments as

violations of the pleading standard. Yet again, the Defendants have misinterpreted the

two cases they cite.

           In In re AgFeed, the Court relies on the fact that the complaint alleges that the

transfers were made by “[AFI] and related entities or by entities with a business

relationship to [AFI]” to conclude that the Complaint failed to meet the particularity

requirements of Fed. R. Civ. Pro. 9(b).49 But, unlike the generalized pleading in AgFeed,

the Trustee identifies explicitly that every Debtor corporation here is filing for bankruptcy

jointly, and does not allege any third-party entities to have made the transfers. The

Trustee’s complaint does not suffer from the overall vagueness of the complaint in Agfeed.

           In In re Pitt Penn Holding Co., the complaint was found insufficient because it did

not identify an avoidable transfer because the complaint failed to identify the defendant’s

compensation.50 Instead, the complaint stated only that the defendant was paid “far more

than justified.”51 In the case at hand, however, the Trustee has sufficiently stated the

specific amount the OpenGate Defendants received, the dates they received the amounts,

and that the made these payments for no material benefit.




on a motion to dismiss.”); DVI, 2008 WL 4239120 at 9; In re Charys Holding Co., 443 B.R. 628, 638 (Bankr. D.
Del. 2010).
49   JLL Consultants, Inc. v. Gothner (In re AgFeed USA, LLC), 558 B.R. 116, 130 (Bankr. D. Del. 2016).
50   Indiv. Enters. Of Am., Inc. v. Mazzuto (In re Pitt Penn Holding Co.), 484 B.R. 25, 53-54 (Bankr. D. Del. 2012).
51   Id.

                                                         19
                 Case 15-11198-CSS              Doc 465         Filed 05/21/19   Page 20 of 31




           The Trustee’s Complaint has sufficiently pled that the OpenGate Defendants were

not paid a reasonable equivalent value for their services or lack of services.

                    c.       Insolvency

           The Trustee alleges that the Debtors were either insolvent, or rendered insolvent;

were engaged in business or transaction, or were about to engage in such business or

transaction, for which any property remaining with the Debtors was an unreasonably

small amount of capital; or intended to incur debts that would be beyond the ability of

the Debtors to pay as such debts matured because the Debtors were insolvent from day

one.52 He describes the Debtors’ declining financial performance and loan obligations.53

The Defendants do not argue that the Trustee has failed to adequately plead the Debtors’

insolvency. Insolvency is best left to discovery to determine and should not generally be

decided on a motion to dismiss.54 This is because the determination of insolvency is

highly fact-specific and “should be based on seasonable appraisals or expert

testimony.”55 A motion to dismiss is not the proper place to bring in experts to determine

insolvency.

                    d.       Conclusion

           The Court will grant, without prejudice, the constructive fraudulent transfer

claims in Counts I-IX because the Trustee has not met the pleading requirements and has




52   See Compl. at ¶¶ 12-13, 17, 38-40, 42-49, 53-56.
53   Id.
54   Supra n. 34.
55   In re Roblin Industries, Inc. 78 F.3d 30, 38 (2d Cir. 1996).

                                                           20
                  Case 15-11198-CSS         Doc 465      Filed 05/21/19   Page 21 of 31




not given the Defendants fair notice as the Trustee has not indicated which OpenGate

Defendant received each transfer (except in the allegation related to the transfer of the

“Distribution” to Capital). As noted above, although, the Trustee correctly plead the

transfer of the “Distribution,” however, as this allegation is intertwined within the same

count as other transfers and as the Court is granting leave to amend,56 this claim will also

be dismissed for ease of administration.

                2. Actual Fraud

                       a.    Legal Standard for Pleading Actual Fraud

           Section 548(a)(1)(A) governs Federal claims for actual fraudulent transfers. It

requires the Trustee to allege that:
                       (i)    The transfers were made within 2 years before the
                       petition date.
                       (ii)    The debtor voluntarily or involuntarily made such
                       transfer with actual intent to hinder, delay, or defraud any
                       entity to which the debtor was or became, on or after the date
                       that such transfer was made, indebted.

           California’s Section 3439.04(a)(1) and Delaware’s Section 1304(a)(1) hold the same

requirements as § 548(a)(1)(A).57 The pleading requirements for both the state and federal

claims are identical.58 The difference between the federal and state transfer claims is that

the state transfer claims have statutory provisions of elements the Court can consider in

evaluating actual intent.59 These same statutory elements are incorporated through case


56   Infra at p. 30.
57   Supra nn. 27 and 39.
58   Supra n. 27.
59   Supra nn. 27 and 39.

                                                    21
                Case 15-11198-CSS             Doc 465         Filed 05/21/19      Page 22 of 31




law into § 548 in the form of “badges of fraud.”60 Thus, in evaluating the actual fraud

allegations, this Court need only evaluate the elements of § 548 as the elements for the

state transfer claims are substantially the same.

          This Court evaluates claims of actual fraud under the notice pleading standard of

Fed. R. Civ. Pro. 9(b).61 Fed. R. Civ. Pro. 9(b) requires a party alleging fraud or mistake

to state with particularity the circumstances constituting fraud or mistake. This is done

to put defendants on notice of the precise misconduct with which they are charged.62

“But ‘in the bankruptcy context, Rule 9(b) should be interpreted liberally, particularly

when the trustee…is bringing the action.’”63 Under this standard, to plead adequately a

constructive fraud claim the Trustee uses “badges of fraud” to allege fraudulent intent.

These badges can include, but are not limited to:
                   (i)    The relationship between the debtor and the
                   transferee;
                   (ii)     Consideration for the conveyance;
                   (iii)    Insolvency or indebtedness of the debtors;
                   (iv)     How much of the debtor’s estate was transferred;


60BFP v. Resolution Trust Corp., 511 U.S. 531, 540-41 (1994); In re DiLoreto, 266 Fed. Appx. 140, 144 (3d Cir.
2008); In re Green Field Energy Services, Inc., No. 13-12783, 2015 WL 5146161 at 6 (quoting In re Hechinger Inv.
Co. of Del. 327 B.R. 537, 551 (Del. 2005).
61 See PennySaver Opinion, 587 B.R. at 459-60; OHC Liquidation Trust v. Nucor Corp. (In re Oakwood Homes
Corp.), 325 B.R. 696, 698 (Bankr. D. Del. 2005) (“There is no question that Rule 9(b) applies to adversary
proceedings in bankruptcy which include a claim for relief under §§ 544 or 548, whether it is based upon
actual or constructive fraud.”). See also Pardo v. Gonzaba (In re APF Co.), 308 B.R. 183, 188 (Bankr. D. Del.
2004). Contra AstroPower Liquidating Trust v. Xantrex Techn. Inc. (In re AstroPower Liquidating Trust), 335 B.R.
309, 333 (Bankr. D. Del. 2005) (rejecting application of Rule 9(b) to a constructive fraudulent transfer claim).
62   Fed. R. Civ. Pro. 9(b); Seville Indus. Mach. Corp. v. Southmost Mach. Corp., 742 F.2d 786, 791 (3d Cir. 1984).
63In re APF Co., 308 B.R. at 188 (quoting In re MacGregor Sporting Goods, Inc., 199 B.R. 502, 514-15 (Bankr. D.
N.J. 1995). Schwartz v. Kursman (In re Harry Levin, Inc. t/a Levin’s Furniture), 175 B.R. 560, 567–68 (Bankr. E.D.
Pa. 1994) (Because of the Trustee’s “inevitable lack of knowledge concerning acts of fraud previously
committed against the debtor, a third party.”).

                                                         22
                 Case 15-11198-CSS              Doc 465        Filed 05/21/19       Page 23 of 31



                    (v)   Reservation of benefits, control or dominion by the
                    debtor over the property transferred; and
                    (vi)    Secrecy or concealment of the transaction.64

                    The presence or absence of any single badge of fraud is not
                    conclusive. ‘The proper inquiry is whether the badges of
                    fraud are present, not whether some factors are absent.
                    Although the presence of a single . . . badge of fraud may cast
                    suspicion on the transferor’s intent, the confluence of several
                    in one transaction generally provides conclusive evidence of
                    an actual intent to defraud.’ Additionally, a court may
                    consider other factors relevant to the transaction.65

           The Trustee must allege that the timing of the transfers occurred within two years

before the petition date, that the Debtors were indebted, and voluntarily or involuntarily

made the alleged transfer with the actual intent to deceive those to whom they were

indebted.

                      i.    Pleading Requirements of Specificity as to Transferee

           Again, OpenGate asserts that “liability is personal” and each specific entity is

entitled to know what he or she did that is asserted to be wrongful. Indeed, fraud must

be plead with particularity. In Bank of America, N.A. v. Knight, the court explained:

                    Despite its unwieldy length, however, the complaint falls
                    woefully short of complying with the mandates of Rule 9(b).
                    It lumps all of the defendants together, never describing
                    which defendant is responsible for what conduct or when
                    each defendant participated in that unspecified conduct.66




64 Official Comm. of Unsecured Creditors of Fedders N. Am., Inc. v. Goldman Sachs Credit Partners L.P. (In re
Fedders N. Am., Inc.), 405 B.R. 527, 545 (Bankr. D. Del. 2009); accord Autobacs Strauss, Inc. v. Autobacs Seven
Co. (In re Autobacs Strauss, Inc.), 473 B.R. 525, 565 (Bankr. D. Del. 2012).
65   In re AgFeed USA, LLC, 546 B.R. 318, 337 (Bankr. D. Del. 2016).
66   Bank of Am., N.A. v. Knight, 875 F. Supp. 2d 837, 851 (N.D. Ill. 2012), aff’d, 725 F.3d 815, 818 (7th Cir. 2013).

                                                          23
                 Case 15-11198-CSS              Doc 465         Filed 05/21/19       Page 24 of 31




In other words, “[l]iability is personal. An allegation that someone looted a corporation

does not propound a plausible contention that a particular person did anything wrong.

The Rules of Civil Procedure set up a system of notice pleading. Each defendant is

entitled to know what he or she did that is asserted to be wrongful. A complaint based

on a theory of collective responsibility must be dismissed.” 67 Thus, to satisfy Twombly

and Iqbal, the Trustee would have to provide specific facts as to which OpenGate

Defendant received which transfer.68 Here, the Trustee did not make specific allegations

within the complaint regarding which OpenGate entity received the transfers, except in

once instance regarding the payment of the “Distribution” to Capital.

                    b.       Badges of Fraud

           The transfers in question are the payment of Dividend, Closing Expenses, IT

Payment, the Distribution of Tax Payment to OpenGate, as well as the Payment of

Management Fees to OpenGate. Exhibit A to the Complaint details the payment date

and amount of each of the Management Fees paid to OpenGate, although does not

indicate which OpenGate Defendant received the payments.

           The Defendants and the Trustee disagree as to whether the Trustee has sufficiently

pled “actual intent” under Fed. R. Civ. Pro. 9(b)’s particularity requirements. This

requires an analysis of the badges of fraud.




67   Bank of Am., N.A. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013).
68   See, e.g., Stanziale v. Heico Holdings, Inc. (In re Conex Holdings), LLC, 514 B.R. 405, 414 (Bankr. D. Del. 2014).

                                                           24
               Case 15-11198-CSS      Doc 465       Filed 05/21/19   Page 25 of 31




          The first badge of fraud is the relationship between the debtors and the transferee.

The Trustee sufficiently alleges a relationship between the Debtors and each OpenGate

Defendant.69 The Trustee further alleges that OpenGate, through this relationship, looted

Pennysaver by removing cash to pay lawyers, its advisors and itself. The Trustee also

alleged that OpenGate diverted a “management fee” although Pennysaver has its own

management.70

          The second badge of fraud is consideration in exchange for the conveyance. The

Trustee has alleged sufficiently that there was no consideration given in exchange for the

monies transferred to OpenGate.71 The third badge of fraud is the insolvency of the

Debtors. The Trustee has alleged sufficiently the Debtors’ insolvency.

          The fourth badge of fraud is how much of the Debtors’ estate was transferred. The

Trustee alleges the specific dollar amount and that the amount was more than the Debtor

could bear. The Trustee has plead that, in total, “it appears that OpenGate caused close

to $7 million (and perhaps more) to be diverted from the Debtors – who desperately

required the funds – for no or inadequate consideration.”72 Although the Trustee does

not allege what percentage of the Debtors’ estate was transferred, he alleges sufficiently

that the amount was most likely more than the Debtors could afford.




69   Compl. at ¶¶ 26-28.
70   Compl. at ¶¶ 57-63.
71   Compl. at ¶¶ 57-63.
72   Compl. at ¶¶ 57-63.

                                               25
                  Case 15-11198-CSS      Doc 465     Filed 05/21/19   Page 26 of 31




           The fifth badge of fraud is that the Debtor reserved control of the property after it

was transferred. This did not occur here. The sixth badge of fraud is secrecy or

concealment of the transfer. There was no alleged secrecy involved in any of the alleged

transfers to OpenGate.

           The Trustee has alleged sufficiently four out of the six badges of fraud. “The

confluence of several [badges of fraud] in one transaction generally provides conclusive

evidence of an actual intent to defraud.”73

                       c.   Conclusion

           However, as there was no specificity regarding which of the OpenGate Defendants

received the transfer under the theory of actual fraud. The Court must dismiss these

counts. As noted above, the Trustee correctly plead the transfer of the “Distribution,”

however, as this allegation is intertwined within the same count as other transfers and as

the Court is granting leave to amend,74 this claim will also be dismissed for ease of

administration.

            II.        Count XIII for Failure to State a Claim for Avoidance of Federal
                       Preferential Transfer under 11 U.S.C. §547(b) and 550(a)

           Count XIII is a claim against OpenGate for preferential transfers related to certain

of the Management Fees in the year prior to the Petition Date. The OpenGate Defendants

assert that this claim must fail because (i) the claim is improperly premised on the




73   In re AgFeed, 546 B.R. at 337.
74   Infra at p. 30.

                                                26
                Case 15-11198-CSS           Doc 465         Filed 05/21/19      Page 27 of 31




conclusory “insider” allegation, and (ii) it does not allege the nature and amount of any

“antecedent debt.”

          The OpenGate Defendants also argue that the Trustee fails to identify which of the

Debtors was involved in the alleged transfers and that the Complaint inconsistently

alleges that the Defendants both directed and controlled Debtors’ management from time

to time, but also were paid for “no material contribution.”75 The Trustee counters that

the claims are not inconsistent.76

               1. Legal Standard for Federal Preferential Transfers

                   To survive a motion to dismiss, the Delaware Bankruptcy
                   Court has held that “the following information must be
                   included in a complaint to avoid preferential transfers in
                   order to survive a motion to dismiss: “(a) an identification of
                   the nature and amount of each antecedent debt and (b) an
                   identification of each alleged preference transfer by (i) date
                   [of the transfer], (ii) name of the debtor/transferor, (iii) name
                   of the transferee and (iv) the amount of the transfer.”77



75 Id. The Defendants use Carson Optical Inc. v. eBay Inc., 202 F. Supp. 3d 247, 255 (E.D.N.Y. 2016) (“[A] court
is neither obligated to reconcile the pleadings with the other matter nor accept the allegation in the
pleadings as true in deciding a motion to dismiss.”) as grounds to dismiss the Trustee’s allegedly
inconsistent allegations. Contrast Complaint ¶¶ 30-34 (alleging that the Defendants did no material
amount of work for their salary) with Complaint ¶¶ 182-83, 188-190 (alleging that the Defendants
“knowingly caused the Debtors to make the Fraudulent transfers for the benefit of, OpenGate or the
Defendants to the detriment, and in contravention, of the Debtors’ interests.”). However, the Trustee
argues that the allegations are not inconsistent— instead, they are alternative theories of liability. For
instance, the Trustee argues that to the extent that the transfers were not gratuitous under the fraudulent
transfer theory, and they were made in satisfaction of some obligation on the part of the Debtors, then the
value was not reasonably equivalent to the amount of the transfer. See Adv. D.I. 25 at pp. 35-37. The Court
must read the Complaint in the light most favorable to the Trustee. The Trustee has adequately argued
that the Complaint is not inconsistent.
76   Adv. D.I. 25 at 36-37.
77In re Valley Media, Inc., 288 B.R. 189, 192 (Bankr. D. Del. 2003) (citing Posman v. Bankers Trust Co., No. Adv.
A-97-245, 1999 WL 33742299 at 2). See also In re THQ Inc., No. 12-13398, 2016 WL 1599798, at *3 (Bankr. D.
Del. 2016) (citing In re Valley Media, Inc., 288 B.R. 189, 191 (Bankr. D. Del. 2003)). But contra In re Oakwood
Homes Corp., 340 B.R. 510, 521-22 (Bankr. D. Del. 2006) (refusing to follow In re Valley Media) with In re

                                                       27
                  Case 15-11198-CSS        Doc 465        Filed 05/21/19     Page 28 of 31




           This Court requires Trustee to identify the particular Debtor making the

preferential transfer where there are multiple Debtors involved in the case. 78 If the

Trustee does not meet the pleading requirements established by this Court’s case law,

then the motion to dismiss can be granted without the examination of the statutory

elements.79

           Because the Trustee has failed to “identify the transferor precisely by name,” it is

unnecessary to examine the statutory requirements.80 Thus, there is no need to examine

the alleged insider status of the Defendants or the amount and nature of the alleged

antecedent debts. The fact that the exact identity of the Debtor transferor was not alleged

is sufficient grounds to dismiss this claim.

           The Court will grant, without prejudice, the motion to dismiss all claims in Count

XIII.

           III.    Counts XV and XVI for Failure to State a Claim for Breach of Fiduciary
                   Duties to the Debtor

           The Trustee claims that the Defendants breached fiduciary duties of good faith

and fair dealing, loyalty, and care owed to the Debtors’ LLCs and the creditors of the

Debtors’ LLCs by knowingly and willingly causing the Debtors to make a series of



Tweeter Opco, 452 B.R. 150, 154 (Bankr. D. Del. 2011) (clarifying that the heightened pleading standard this
Court used prior to Twombly and Iqbal should be reinstated and that cases such as Oakwood Homes decided
prior to Twombly and Iqbal “may no longer be good law.”).
78In re Tweeter Opco, 452 B.R. 150, 154 (Bankr. D. Del. 2011) (“Because there is more than one debtor in this
case, the Court concludes that the Trustee must identify the transferor precisely by name.”).
79   Id.
80 The “insider” discussion can be ignored because the Complaint has failed to meet the pleading
requirements required in this Court.

                                                     28
                 Case 15-11198-CSS             Doc 465      Filed 05/21/19      Page 29 of 31




allegedly fraudulent transfers.81 The Defendants respond that the Trustee failed to allege

sufficient facts to support a plausible claim that the Defendants owed, or breached if they

did owe, any duty to the Debtors or their creditors.82

           For the reasons set forth in the Pennysaver Opinion,83 the Court will grant the

Motion to Dismiss Counts XV, without prejudice, and XVI, with prejudice.

           IV.     Count XVII for Failure to State a Claim for an Accounting

           Under Delaware law, a claim for accounting is an equitable remedy tied to

fiduciary duties.84 As it is a remedy, the Trustee must first plead plausibly a claim for

breach of fiduciary duty before the Court can address the Trustee’s arguments for

granting an accounting. As stated in the Pennysaver Opinion,85 because the Trustee has

not pled plausibly a claim for fiduciary duty, the Court will grant, without prejudice, the

dismissal of Count XVII.

            V.     Count XVIII for Failure to State a Claim for Disallowance of 11 U.S.C.
                   § 502(d)

           The Trustee objects to the allowance of any claims filed by, or on behalf of,

OpenGate or any of the Defendants, generally. As held in the PennySaver Opinion,86 the

Trustee has failed to obtain a judicial determination on either the preference or the


81   Compl. at ¶ 181.
82   D.I. 10 pp. 9-16.
83   PennySaver Opinion, 587 B.R. at 462-67.
84 In re USDigital, Inc., 443 B.R. 22 (Bankr. D. Del. 2011) (quoting In re Stone & Webster, Inc., 2009 WL 426118,
at 5 (Bankr. D. Del. 2009) (citing Albert v. Alex Brown Mgmt. Servs., Inc., 2005 WL 2130607, at 11 (Del. Ch.
2005))).
85   PennySaver Opinion, 587 B.R. at 467.
86   PennySaver Opinion, 587 B.R. at 468.

                                                       29
                 Case 15-11198-CSS          Doc 465         Filed 05/21/19      Page 30 of 31




fraudulent transfer claims. The Court will grant, without prejudice, dismissal of Claim

XVIII.

           VI.     Trustee’s Motion to Amend the Complaint

          The Trustee requests leave to amend the Complaint in order to supplement the

allegations upon any dismissal by the Court.87 Federal Rule of Civil Procedure 15(a),

made applicable to this proceeding by Fed. R. Bankr. P. 7015, provides that a court should

“freely give leave [to amend a pleading] when justice so requires.”88 The decision to grant

a motion for leave to amend is within the “sound discretion” of the court.89 “Courts have

shown a strong liberality . . . in allowing amendments.”90 This is the Trustee’s first

Complaint. The Trustee can amend the Complaint to meet the pleading requirements for

at least some of the claims. The request for dismissal with prejudice is denied except for

the claims in Count XVI, which are futile.

                                              CONCLUSION

          As discussed above, the Complaint is deficient and must be amended prior to the

litigation against the OpenGate Defendants continuing. The Court will grant the Motion

to Dismiss Counts I-IX, XIII, XV and XVII-XVIII without prejudice and Count XVI with

prejudice.


87   Adv. D.I. 25, p. 40.
88   Fed.R.Civ.P. 15(a).
89 Winer Family Trust v. Queen, 503 F.3d 319, 331 (3d Cir. 2007); Coventry v. U.S. Steel Corp., 856 F.2d 514,
518-19 (3d Cir. 1988) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).
90 Boileau v. Bethlehem Steel Corp., 730 F.2d 929, 938 (3d Cir. 1984); see also Long v. Wilson, 393 F.3d 390, 400
(3d Cir. 2004) (“We have held that motions to amend pleadings should be liberally granted.”); Adams v.
Gould, Inc., 739 F.2d 858, 864 (3d Cir. 1984) (“Fed.R.Civ.P. 15 embodies the liberal pleading philosophy of
the federal rules.”).

                                                       30
           Case 15-11198-CSS     Doc 465      Filed 05/21/19   Page 31 of 31




      The Court will grant the Trustee leave to amend the Complaint, except for Count

XVI. An order will be issued.




                                         31
